Letton, J.,
dissenting.
While I agree with what is said in the opinion with respect to the value of the services rendered by the relator, I must dissent from the conclusion that a plain disregard by an officer of the state of the provisions of a statute, if continued for a long period of time, may mala1 that lawful which by express terms is prohibited, and thus defeat the legislative purpose. Neither can I agree that where the members of a board are expressly prohibited from receiving compensation as such members, and the secretary is required by the statute to be a member of tlx1 board, the statute may be evaded by providing a salary for the secretary.
It is a well-established principle of law that an officer is not entitled to compensation except where the same is allowed or awarded him by a constitution or a statute, that the compensation allowed by law for duties performed in an official capacity are paid in full of all official services, and that he is not entitled to receive any additional or further compensation for services pertaining to his office. Mechem, Public Officers, secs. 855, 856; Throop, Public Officers, secs. 446, 477, 478.
This has been the rule in this state ever since the question first came before this court. State v. Silver, 9 Neb. 85; Bayha v. Webster County, 18 Neb. 131; Stoner v. Keith County, 48 Neb. 279. Judge Sullivan says in the opinion in State v. Meserve, 58 Neb. 451: “A public officer must perform every service required of him by law, and lu1 must look to the statute for his compensation. If it provides none, then the services are gratuitous. State v. Silver, 9 Neb. 85; Bayha v. Webster County, 18 Neb. 131; Adams County v. Hunter, 78 Ia. 328; City of Decatur v. Vermillion, 77 Ill. 315; Troup v. Morgan County, 109 Ala. 162; Sampson v. Rochester, 60 N. H. 477. A person accepting a public office takes it with its burdens, and whenever those become insufferably oppressive he may resort to that excellent and adequate remedy which a wise *585legislative foresight has provided, viz., a letter of resignation addressed to the proper authority.” State v. Eskew, 64 Neb. 600; O'Shea v. Kavanaugh, 65 Neb. 639; Nuckolls County v. Peebler, 65 Neb. 356; Red Willow County v. Smith, 67 Neb. 213; Power v. Douglas County, 75 Neb. 734.
Under the statute, the secretary of the board is a public officer, and even without the express prohibition against members of the board receiving compensation, there being no fee or compensation provided by law for his services as such officer, he is not entitled to any compensation therefor. This can certainly be no less so when the payment of any compensation to a member of the board is directly prohibited. In Moore v. Independent District, 55 Ia. 654, the facts were that a school board, whom the statute prohibited from receiving any compensation, employed one of their own members to superintend the construction of a schoolhouse, and the action was brought to recover on a school order given him for such services. The court held that, the work being a part of the duty of the board of which he was a member, the plaintiff could not recover. See, also, to the same effect, Weitz v. Independent District, 87 Ia. 81.
It may be said, also, that, if the board can employ each member to render extra services, such a construction of the statute might become dangerous under other circumstances and with less careful and prudent officers. It is true that an officer may perform services foreign and in nowise appertaining to or interfering with his official duties, and may receive compensation therefor (Cornell v. Irvine, 56 Neb. 657); but it is clearly pointed out by the supreme court of the United States (Converse v. United States, 21 How. (U. S.) 463; United States v. Brindle, 110 U. S. 688) that the test in such cases is whether the duties of the one occupation or office are so diverse and different from those of the other that they cannot possibly fall under the same head.
As to the claim of contemporaneous construction, I am *586unable to take the view that the facts in this case bring it within the' purview of this doctrine. When in 1881 the legislature repealed the law which allowed compensation to the members of the board and prohibited such payments in the future, this was a clear and unmistakable manifestation of the legislative will. It rendered the former practice unlawful, and no department or officer of the state government was at liberty to set- it aside by construction. State v. Cornell, 60 Neb. 276. In Illinois the state treasurers had for nearly 40 years retained certain fees, properly belonging to the state, under their construction of a statute, but the supreme court of that state held that the statute was plain and unambiguous and hence there was no room for construction. Whittemore v. People, 227 Ill. 453. In 2 Sutherland (Lewis) Statutory Construction (2d ed.) sec. 473, it is said: “Long usage is of no avail against a plain statute; it can be binding only as the interpreter of a doubtful law and as affording a contemporary exposition.” In section 474 we find the following: “If the meaning of a statute is clear and unambiguous, a practical construction inconsistent with that meaning will have no weight and will not be followed. A practical construction will not be followed when it would defeat the obvious purpose of the statute.” Of course, if the evidence showed that an appropriation was made to pay a salary to the secretary, this would authorize the payment, being the last word of the lawmaker. It was evidently the object and purpose of the legislature in changing the law to constitute the position of member of the board one of dignity and honor, so that a person accepting it would do so, not for financial gain, but from a laudable, unselfish and patriotic desire to render valuable services to the state and to the cause of education. The statute is plain and unambiguous, and consequently the doctrine of contemporaneous construction is not applicable.
Sedgwick, J., concurs in this dissent.